Hamilton App. No. C-020564, 156 Ohio App.3d 249, 2004-Ohio-761. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. Upon consideration of the motion of amicus curiae, Ohio Attorney General Jim Petro, to participate in oral argument scheduled for February 15, 2005,
IT IS ORDERED by the court that the motion for leave to participate in oral argument be, and hereby is, granted, and the amicus curiae shall share the time allotted to the appellant, Maria Johnson.